                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

UNITED STATES OF AMERICA                          *
                                                  *
       Plaintiff,                                 *
                                                  *            CRIMINAL ACTION
v.                                                *            Case No. 4:19-CR-00014-CDL-MSH
                                                  *
JEFFREY FLAKES                                    *
                                                  *
                                                  *
       Defendant,                                 *

               ORDER ON DEFENDANT’S MOTION FOR CONTINUANCE

       This matter is before the Court on Defendant Jeffrey Flakes’ Motion for Continuance.

Defense counsel needs adequate time to prepare for this case and enter into plea negotiations if

warranted and requests for the case to be continued to the September 2020 term. The Government

advises that they have no opposition to the motion. Should counsel find that he has been able to

negotiate a satisfactory disposition without a jury trial he will notify the Court for a change of plea

date before the September 2020 trial term The Court finds that it is in the interests of justice to

continue the case and that this interest outweighs the interest of Defendant and the public in a speedy

trial. Failure to grant a continuance could result in a miscarriage of justice. Accordingly, the Motion

for Continuance is GRANTED, and it is hereby ordered that this case shall be continued until the

Court’s September 2020 trial term. The delay occasioned by this continuance shall be deemed

excludable pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. Section 3161.

       IT IS SO ORDERED this 30th day of December, 2019.

                                               s/ Clay D. Land
                                               Clay D. Land, Chief Judge
                                               U.S. District Court
